Citation Nr: 0122261	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches as a 
disability separate and distinct from PTSD.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to cold injury.

4.  Entitlement to service connection for arthritis, claimed 
as due to cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946 and from September 1950 to April 1952.

By a decision entered in October 1999, the RO, among other 
things, granted service connection for PTSD with headaches 
and assigned a 10 percent evaluation therefor, effective from 
August 10, 1998.  The RO also denied service connection for a 
skin disorder and arthritis, both claimed as due to cold 
injury, and for vertigo.  The veteran filed a timely notice 
of disagreement, challenging the evaluation assigned for 
PTSD; asserting that he should be service connected for 
headaches as a disability separate and distinct from PTSD; 
and expressing dissatisfaction with the RO's denial of 
service connection for a skin disorder, arthritis, and 
vertigo.  Subsequently, by a decision entered in February 
2001, the RO increased the veteran's rating for PTSD from 10 
to 30 percent, effective from August 10, 1998.  The denials 
of the other claims on appeal were effectively confirmed and 
continued, and he was issued a statement of the case in April 
2001.  He then filed a substantive appeal in May 2001.  He 
expressed a continuing desire to appeal the issues pertaining 
to PTSD, headaches, a skin disorder, and arthritis, but 
indicated that he did not wish to further pursue service 
connection for vertigo.  See 38 C.F.R. § 20.204(a) (2000).


REMAND

The veteran was notified by letter dated June 25, 2001 that 
his appeal was being certified to the Board, and that his 
records were being transferred to the Board for review.  That 
same day, the RO received a facsimile transmission from the 
veteran in which he requested a hearing before a member of 
the Board by videoconference from the RO.  Inasmuch as his 
request for hearing was received within the 90-day period 
described in 38 C.F.R. § 20.1304(a) (2000), he is entitled to 
the hearing as a matter of right.  Consequently, and because 
the file needs to be made available for review by the veteran 
and his representative at the RO, a remand is required.  
38 C.F.R. § 19.9 (2000).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The veteran and his 
representative should be notified of the 
date and time of the hearing, and the 
claims folder should be made available 
to them for their review.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


